                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STACEY LAMONT MOSLEY,                                 :       No. 3:14cv468
                Petitioner                            :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Saporito)
LOUIS S. FOLINO,                                      :
                               Respondent             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 14th day of February 2019, it is hereby ORDERED

as follows:

       1) The report and recommendation (Doc. 31) is ADOPTED;

       2) The objections (Doc. 34) are OVERRULED;

       3) Petitioner Mosley’s petition for writ of habeas corpus (Doc. 1) is

           DENIED;

       4) Because Petitioner Mosley has failed to make a showing of a denial of a

           constitutional right, we decline to issue a certificate of appealability; and

       5) The clerk of court is directed to close this case.

                                                             BY THE COURT:




                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
